EXHIBIT 10.26

2005 EXECUTIVE FINANCIAL SECURITY PLAN

(Lump Sum Formula)

OF

TEXAS INDUSTRIES, INC. AND SUBSIDIARIES



--------------------------------------------------------------------------------

2005 EXECUTIVE FINANCIAL SECURITY PLAN

(Lump Sum Formula)

TABLE OF CONTENTS

 

Article

  

Subject

   Page 1    Definitions    1 2    Eligibility, Participation and Deferrals    5
3    Retirement Benefit and Benefit Upon Separation of Employment    6 4   
Death Benefit    8 5    Disability    10 6    Beneficiary    11 7    Source of
Benefits and Employer Liability    11 8    Change of Control    12 9   
Termination of Participation    14 10    Termination, Amendment, Modification or
Supplement of Plan    14 11    Other Benefits and Agreements    16 12   
Restrictions on Alienation of Benefits    17 13    Administration of the Plan   
17 14    Non-Compete    19 15    Miscellaneous    19 16    Named Fiduciary and
Claims Procedure    20 17    Adoption of Plan by a Subsidiary    23    Plan
Agreement    I-1    Beneficiary Designation    II-1



--------------------------------------------------------------------------------

2005 EXECUTIVE FINANCIAL SECURITY PLAN

(Lump Sum Formula)

OF

TEXAS INDUSTRIES, INC. AND SUBSIDIARIES

PURPOSE

The purpose of this Plan is to provide specified benefits, with respect to
periods commencing on or after January 1, 2005, to a select group of management
and highly compensated employees who contribute materially to the continued
growth, development and future business success of the Company and its
Subsidiaries.

Article 1

Definitions

Unless otherwise clearly apparent from the context, the following phrases or
terms shall have the indicated meanings (some phrases and terms that are used
only in one Section are defined in that Section):

“Annual Covered Salary” shall mean the product of (i) the Covered Salary
selected by the Participant on such Participant’s most current Plan Agreement,
multiplied by (ii) twelve (12).

“Base Earnings” shall mean the base amount of compensation paid to such
Participant by the Employer, exclusive of bonuses, the value of equity based
compensation, fringe benefits, and similar types of compensation, as determined
by the Committee in its sole discretion.

“Beneficiary” shall mean the person(s) or the estate of a Participant entitled
to receive any Benefits under this Plan upon the death of a Participant.

“Beneficiary Designation” shall mean the written agreement, in the form attached
hereto as Annex II, by which the Participant names his or her Beneficiary.

“Benefits” shall mean the Normal Retirement Benefit, the Early Retirement
Benefit, the Separation Benefit, and the Death Benefit, collectively; except
that where a reference is intended to be limited, the reference shall be the
specific Benefit.

“Cause” shall mean (a) your willful and continued failure to substantially
perform your duties (other than any such failure resulting from your incapacity
due to physical or mental illness), or (b) conviction of a felony involving
moral turpitude, or (c) willful conduct by you which is demonstrably and
materially injurious to the Company,

 

-1-



--------------------------------------------------------------------------------

monetarily or otherwise, or constitutes fraud against the Company or theft of
Company property.

“Change in Control” shall mean, as to any Participant, the occurrence of any of
the following after such Participant’s Participation Date:

 

  (a) Any person becomes the beneficial owner of securities of the Company
representing more than 50% of the combined voting power of the Company’s then
outstanding securities that have the right to vote for the election of directors
generally. “Person” shall have the meaning ascribed to such term in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended, and used in
Sections 13(d)(3) and 14(d)(2) thereof, including a “group” as defined in
Section 13(d) thereof, other than (1) any employee plan established by the
Company, (2) the Company or any of its subsidiaries, (3) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(4) an entity owned, directly or indirectly, by security holders (including,
without limitation, warrant or option holders) of the Company in substantially
the same proportions as their ownership of the Company. “Beneficial owner” shall
have the meaning ascribed to such term in Rule 13d-3 under such act.

 

  (b) Continuing Directors cease for any reason to constitute a majority of the
directors of the Company then serving. “Continuing Directors” means directors of
the Company who were:

 

  (i) directors on such Participant’s Participation Date, or

 

  (ii) elected or nominated for election with the approval of a majority of the
directors who, at the time of such election or nomination, were Continuing
Directors.

 

  (c) A merger, consolidation or other business combination (including an
exchange of securities with the security holders of an entity that is a
constituent in such transaction) of the Company with any other entity, unless
the voting securities of the Company outstanding immediately prior to such
merger, consolidation or business combination continue to represent at least a
majority of the combined voting power of the securities having the right to vote
for the election of directors generally of the Company or the surviving entity
or any parent thereof outstanding immediately after such merger, consolidation
or business combination (either by remaining outstanding or by being converted
into or exchanged for voting securities of the surviving entity or parent
thereof).

 

  (d)

The Company (taken as a whole with its subsidiaries) sells, leases or otherwise
disposes of all or substantially all of its assets (in one transaction or a
series of related transactions, including by means of a sale, lease or
disposition of the assets or equity interests in one or more of its direct or
indirect subsidiaries), other than such a sale, lease or other disposition to an
entity of which at least a majority

 

-2-



--------------------------------------------------------------------------------

 

of the combined voting power of the outstanding securities are owned directly or
indirectly by stockholders of the Company.

 

  (e) The occurrence of any other event or circumstance that results in the
Company filing or being required to file a report or proxy statement with the
Securities and Exchange Commission disclosing that a change in control of the
Company has occurred.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Committee” shall mean the administrative committee appointed to manage and
administer the Plan in accordance with the provisions of Article 13 of this
Plan.

“Company” shall mean Texas Industries, Inc., and its successors.

“Covered Salary” shall mean that portion of a Participant’s monthly Base
Earnings which such Participant elects as a basis for Deferrals on such
Participant’s Plan Agreement.

“Death Benefit” shall mean the Benefit payable to a deceased Participant’s
Beneficiary as described in Section 3.0(b) and in Article 4.

“Defer” shall mean a Participant’s agreement to defer the payment of an amount
of Base Earnings as described in Sections 2.1 and 2.2 and set forth in such
Participant’s Plan Agreement.

“Deferrals” shall mean those amounts which a Participant Defers.

“Disabled”, “Disability” and similar terms shall mean that the Participant is
determined to be totally disabled by the Social Security Administration or under
the Employer’s long term disability plan, and such Participant provides the
Committee with evidence of such determination which is acceptable to the
Committee.

“Early Retirement Benefit” shall mean, for any Participant, the amount of
Benefits payable to such Participant pursuant to Section 3.2(a).

“Early Retirement Date” shall mean the date on which a Participant Retires prior
to such Participant’s Normal Retirement Date.

“Employee” shall mean any person who is an officer of the Company and/or who is
in the regular full time employment of an Employer, as determined by the
personnel rules and practices of the Company or Employer; provided, without
limitation, that it does not include persons who are retained as consultants or
other independent contractors.

“Employer” shall mean, collectively, the Company and any Subsidiary having one
or more Employees who are Participants at the time of reference. Where the
context dictates, the term “Employer” as used herein refers to a particular
Employer which has

 

-3-



--------------------------------------------------------------------------------

entered into a Plan Agreement with one or more specific Participants, at least
one of whom has not received all of his or her Benefits. This definition of the
term “Employer” is subject to the provisions of Section 15.2(a).

“Enrollment Date” shall mean the date on which an Employee receives delivery of
the form of Plan Agreement which will allow such Employee to elect to Defer a
specified portion of such Employee’s Base Earnings.

“Normal Retirement Benefit” shall mean, for any Participant, the amount of
Benefits payable to such Participant pursuant to Section 3.0(a).

“Normal Retirement Date” shall be the later of (i) the Participant’s 65th
birthday, and (ii) the date on which such Participant becomes Qualified.

“Participant” shall mean an Employee who is offered the opportunity to become a
Participant, and who, by electing to participate in the Plan as provided in
Article 2, becomes a Participant on such Employee’s Participation Date;
provided, further, that once such Employee becomes a Participant, such Employee
remains a Participant until he or she is no longer entitled to any Benefits
under the Plan.

“Participation Date” shall mean the date identified in a Participant’s Plan
Agreement as the Participation Date.

“Plan” shall mean this 2005 Executive Financial Security Plan (Lump Sum Formula)
of Texas Industries, Inc. and Subsidiaries which is evidenced by this instrument
and by each Plan Agreement.

“Plan Agreement” shall mean the written agreement (substantially in the form
attached hereto as Annex I) most recently delivered to the Committee whereby a
Participant agrees to the amount of such Participant’s Deferral and Covered
Salary.

“Qualified” or “Qualification” shall mean that a Participant has either
(i) participated in the Plan for five consecutive years beginning on his or her
Participation Date; or (ii) has become Qualified pursuant to Section 4.0(a),
5.2, 5.3 or 8.0.

“Retire”, “Retirement” and similar terms shall mean a Separation of Employment
which occurs after the later of (i) Participant’s attainment of age 55, and
(ii) Participant’s becoming Qualified.

“Separates Employment”, “Separation of Employment”, “Separation” and similar
terms shall mean a Participant’s employment with all Employers has terminated.

“Separation Benefit” shall mean, for any Participant, the amount of Benefits
payable to such Participant pursuant to Section 3.3(a).

 

-4-



--------------------------------------------------------------------------------

“Subsidiary” shall mean any business organization in which the Company, directly
or indirectly, owns an interest, excluding ownership interests the Company may
hold in its fiduciary capacity as trustee or otherwise, and any other business
organization that the Board of Directors designates as a Subsidiary for purposes
of this Plan.

“Termination Event” is defined in Section 8.0.

“Total Retirement Benefit” shall mean the amount specified as the Total
Retirement Benefit in a Participant’s Plan Agreement in effect on the date such
Participant Retires or Separates Employment.

Article 2

Eligibility, Participation and Deferrals

 

2.0 The Committee shall have the sole discretion to determine whether an
Employee will be offered the opportunity to become a Participant, as well as
such Employee’s Covered Salary and required Deferrals.

 

2.1 To commence participation, an Employee who is offered the opportunity to
participate must elect to participate by executing a Plan Agreement which, among
other things, will specify such Employee’s Covered Salary and the amount of
Deferrals, and will acknowledge that the Employer’s right to retain such
Deferrals is complete and irrevocable, and that in lieu thereof such Employee
shall be entitled solely to the Benefits provided under this Plan. Such election
to commence participation must be delivered to the Committee by the 30th day
following such Participant’s Enrollment Date.

 

2.2 Subsequent to a Participant’s initial election to participate, the
Committee, in its sole discretion, may offer such Participant the opportunity,
by executing a new Plan Agreement, to increase such Participant’s Deferrals (and
such Participant’s Covered Salary) to the amount set forth in the new Plan
Agreement, which executed new Plan Agreement will be irrevocable if not revoked
in writing prior to the last day of the year in which it is delivered to the
Committee. Such new Plan Agreement must be signed and delivered to the Committee
prior to the date it is to take effect and, after delivery, it will take effect
on the earlier of (i) such Participant’s Normal Retirement Date, and (ii) the
first day of the year following delivery to the Committee. Except as otherwise
provided in this Plan, Separation of Employment for any reason, whether by
action of Employer or Participant, shall immediately terminate a Participant’s
right to make Deferrals and earn additional Benefits.

 

2.3 All Deferrals shall be and remain solely the property of a Participant’s
Employer, and such Participant shall have no right thereto, nor shall such
Employer be obligated to use such amounts in any specific manner.

 

-5-



--------------------------------------------------------------------------------

2.4 If a Participant Separates Employment either (i) before becoming Qualified,
except as a result of death or Disability, or (ii) as a result of being
terminated for Cause, such Participant shall cease to be a Participant effective
on the date of such Separation, and on and after the date of such Separation
such former Participant shall not be entitled to any Benefits, such
Participant’s Deferrals shall be forfeited and no Employer shall have any
obligation hereunder to such former Participant.

Article 3

Retirement Benefit and Benefit Upon

Separation of Employment

 

3.0 If a Participant Retires on or after his or her Normal Retirement Date, the
Employer will pay the following Benefits to such Participant or his or her
Beneficiary:

 

  (a) Such Participant’s Normal Retirement Benefit is equal to ninety percent
(90%) of the Total Retirement Benefit, and shall be paid in monthly equal
installments requested by the Participant so long as installments are paid for a
period of sixty (60) months or more and such payments on an annual basis do not
amount to more than eighty percent (80%) of Participant’s Annual Covered Salary.
Such payments shall commence on the first day of the month following the date of
such Participant’s Retirement, unless a later commencement date is required by
Section 8.0. If such Participant shall die before receiving the total payments
due, the remaining monthly payments will continue to be paid to Participant’s
Beneficiary.

 

  (b) Upon Participant’s death the Employer will pay to such Participant’s
Beneficiary in a lump sum, as a Death Benefit, an amount equal to ten percent
(10%) of such Participant’s Total Retirement Benefit.

 

3.1 A Participant who does not Retire on or prior to such Participant’s Normal
Retirement Date will cease having Deferrals deducted from his Base Earnings as
of the first day of the month following his Normal Retirement Date.

 

3.2 If a Participant Retires on or after his or her 55th birthday for any reason
other than death or Disability, but prior to his or her Normal Retirement Date,
the Employer will pay the following Benefits to such Participant or his or her
Beneficiary:

 

  (a)

Such Participant’s Early Retirement Benefit is equal to the product of (x) and
(y), where (x) is the product of (i) such Participant’s Total Retirement Benefit
multiplied by (ii) a fraction, which shall not exceed one, the numerator of
which is the number of full months between such Participant’s Participation Date
and Early Retirement Date, and the denominator of which is the number of full
months between such Participant’s Participation Date and Normal Retirement Date,
and where (y) is the difference of one minus the product of .004166 multiplied
by the number of full months between such Participant’s Early

 

-6-



--------------------------------------------------------------------------------

 

Retirement Date and Normal Retirement Date. Such Participant’s Early Retirement
Benefit will be payable in monthly equal installments as requested by the
Participant so long as installments are paid for a period of sixty (60) months
or more and such payments on an annual basis do not amount to more than fifty
percent (50%) of Participant’s Annual Covered Salary. Such payments shall
commence on the first day of the month following such Participant’s Early
Retirement Date. If such Participant shall die before receiving the total
payments due, the remaining monthly payments will continue to be paid to
Participant’s Beneficiary.

 

  (b) If such Participant elects under Section 3.5 to defer the date on which
Benefits will be paid beyond such Participant’s Early Retirement Date, then in
calculating such Participant’s Early Retirement Benefit under Section 3.2(a)
above, everything following the second reference to “(y)” shall be deleted, and
the following substituted therefore, “is the difference of one minus the product
of .004166 multiplied by the number of full months between the date on which
Benefits commence to be paid and such Participant’s Normal Retirement Date.”

 

3.3 If a Participant Separates Employment after Qualification but before
attaining such Participant’s 55th birthday for any reason other than death or
Disability, the Employer shall pay the following Benefits to such Participant or
his or her Beneficiary:

 

  (a) Such Participant’s Separation Benefit is equal to the product of (i) such
Participant’s Total Retirement Benefit multiplied by (ii) a fraction, which
shall not exceed one (1), the numerator of which is the number of full months
between such Participant’s Participation Date and date of Separation of
Employment, and the denominator of which is the number of full months between
such Participant’s Participation Date and Normal Retirement Date. Such
Participant’s Separation Benefit will be payable in monthly equal installments
as requested by the Participant so long as installments are paid for a period of
sixty (60) months or more and such payments on an annual basis do not amount to
more than fifty percent (50%) of Participant’s Annual Covered Salary. Such
payments shall commence on the first day of the month following the earlier of
such Participant’s death or Normal Retirement Date. If such Participant dies
before the commencement of monthly payments, or before receiving the total
payments due, the remaining monthly payments will be paid to Participant’s
Beneficiary.

 

3.4 Notwithstanding any other provision of this Plan or any Plan Agreement, a
Specified Employee shall not be entitled to receive the benefits described in
Section 3.0 or 3.2 until the sixth monthly anniversary of such Specified
Employee’s date of Retirement, at which time all Benefits that, but for this
Section 3.4, would have been paid to such Participant, will be paid to such
Participant in a single, one time, lump sum payment; and thereafter Benefits
shall be paid as provided in Section 3.0 or 3.2, as applicable. A Specified
Employee is a person defined as a “specified employee” in Treasury Regulations §
1.409-1(i) as in effect at the time of reference.

 

-7-



--------------------------------------------------------------------------------

3.5 A Participant may elect to defer the date on which such Participant’s Normal
Retirement Benefit or Early Retirement Benefit payments provided in Section 3.0
or 3.2 otherwise will commence. Such election must be in writing and delivered
to the Committee on or before a final date that is exactly 12 months prior to
such Participant’s date of Retirement; provided that such deferral must be to a
date no earlier than the fifth anniversary of such Participant’s date of
Retirement. Such election can be changed at any time prior to the final date
described above by delivering a new written election to the Committee, but the
last such election delivered on or before such final date will become
irrevocable on such final date.

Article 4

Death Benefit

 

4.0 If a Participant dies and at the time of death such Participant was an
Employee (including an Employee on an authorized leave of absence) or Disabled,
then the Employer will pay the following Death Benefit to such Participant’s
Beneficiary:

 

  (a) If at the time of death such Participant had attained age 65, then such
Participant shall be deemed to have become Qualified (if not already Qualified)
and Retired on the date of death and the Beneficiary shall be entitled to
receive the Benefits provided in Section 3.0.

 

  (b) If at the time of death such Participant had attained age 55 and was
Qualified, then the Beneficiary may select, in a written election delivered to
the Committee, either of the following, Option A or Option B:

(i) Option A: Participant shall be deemed to have Retired on the date of death
and the Beneficiary shall be entitled to receive the Benefits provided in
Section 3.2.

(ii) Option B: (i) one hundred percent (100%) of such Participant’s Covered
Salary under the Plan Agreement in effect on such Participant’s date of death,
paid each month for the 12 months following such Participant’s death, and
(ii) fifty percent (50%) of such Participant’s Covered Salary under the Plan
Agreement as in effect on such Participant’s date of death, paid each month for
the longer of (x) one hundred and eight (108) months following the date of such
Participant’s death, or (y) until such Participant would have attained age 65
had such Participant survived to that date. The monthly death benefits under
Option B shall commence as of the first day of the month following the month in
which the Employer receives proof of Participant’s death in accordance with
Section 4.1(d), and the first payment will include any monthly payments which
would have been paid if the proof of death had been received on the day after
such Participant’s death.

 

-8-



--------------------------------------------------------------------------------

  (c) If at the time of death such Participant had not attained age 55 or was
not Qualified, then the Beneficiary shall be entitled to receive the Benefits
provided in Option B in Section 4.0(b).

 

4.1 Notwithstanding any provision hereof to the contrary, the Employer shall
have no obligation to pay a Beneficiary an amount described in Section 4.0
unless the Committee, in its sole discretion, determines all of the following
conditions are satisfied:

 

  (a) such Participant’s Plan Agreement was in force on the date of death;

 

  (b) such Participant’s death was not a result of suicide within two years
after the date of the initial Plan Agreement, or within two years of the date of
any subsequent Plan Agreement, but the amount of the Death Benefit which
Employer shall not be obligated to pay shall be limited to Benefit increases
granted within two years prior to the date of such suicide;

 

  (c) such Participant’s death was determined not to be from a bodily or mental
cause or causes, the information about which was withheld, or knowingly
concealed, or falsely provided by such Participant when requested by Employer to
furnish evidence of good health upon such Participant’s enrolling in the Plan or
for any increments of such Participant’s Covered Salary, but the amount of the
Death Benefit which Employer shall not be obligated to pay shall be limited to
Benefits granted within two years prior to the date of such last increment of
Covered Salary; and

 

  (d) proof of death in such form as determined acceptable by the Committee is
furnished.

 

-9-



--------------------------------------------------------------------------------

Article 5

Disability

 

5.0 A Participant who, prior to his or her Normal Retirement Date, is Disabled
and remains continuously Disabled for more than six (6) months shall remain a
Participant in the Plan so long as he or she remains continuously Disabled, but
only if

 

  (a) such Participant’s Disability is not caused by his or her illegal or
criminal acts or is not intentionally self-inflicted,

 

  (b) such Participant’s Plan Agreement is in force and effect at the time of
such Disability, and

 

  (c) such Participant’s Deferrals as set forth in Article 2 are continued
during the first six (6) months of the Disability.

Notwithstanding any provision of the Plan to the contrary, if a Participant
Separates Employment but does not satisfy the conditions set forth in this
Section 5.0, then such Participant will not be considered Disabled for purposes
of this Plan, and shall instead be deemed to have Separated Employment for
reasons other than Disability, and such Participant’s Benefits (if any) shall be
determined on that basis.

 

5.1 If a Participant who is considered Disabled under Section 5.0 continues to
be continuously Disabled after six (6) months, such Participant’s Deferrals as
set forth in Article 2 will thereafter be waived during the period of such
Participant’s continuous Disability, but for all purposes under this Plan such
waived Deferrals will be deemed to have been made.

 

5.2 If a Participant becomes Disabled after reaching age 65, or while remaining
continuously Disabled attains age 65, such Participant will be deemed to be
Qualified and to have Retired on such Participant’s Normal Retirement Date.

 

5.3 If a Participant dies while continuously Disabled and prior to age 65, for
all purposes of the Plan he or she will be considered to have Qualified, and
such deceased Participant’s Beneficiary will be entitled to the Death Benefits
described in Section 4.0(b) or (c), as applicable.

 

5.4 If a Participant recovers from a Disability and does not return to
employment with an Employer within 30 days of such recovery, then such
Participant will be deemed to have Separated Employment on the date on which
such Participant recovers from Disability, and such Participant’s Benefits (if
any) hereunder shall be determined on that basis.

 

-10-



--------------------------------------------------------------------------------

Article 6

Beneficiary

 

6.0 A Participant shall designate his or her Beneficiary to receive Benefits
under the Plan by completing the Beneficiary Designation. If more than one
Beneficiary is named, the shares and preference of each shall be indicated.

 

6.1 A Participant shall have the right to change the Beneficiary by submitting
to the Committee a new Beneficiary Designation.

 

6.2 A Beneficiary Designation will only be effective if delivered to the
Committee prior to Participant’s death, and the final Beneficiary Designation
delivered to, and acknowledged (in writing) by, the Committee prior to
Participant’s death shall be such Participant’s Beneficiary Designation.

 

6.3 If Employer has any doubt as to the proper Beneficiary to receive payments
pursuant to this Plan, it shall have the right to withhold such payments until
the matter is finally adjudicated.

 

6.4 Any payment made by Employer in accordance with this Plan in good faith
shall fully discharge Employer from all further obligations with respect to such
payment.

Article 7

Source of Benefits and Employer Liability

 

7.0 Amounts payable to a Participant shall be paid exclusively from the general
assets of Employer.

 

7.1 No person entitled to any payment shall have any claim, right, security or
other interest in any asset of Employer.

 

7.2 Employer’s liability for the payment of Benefits shall be evidenced only by
this Plan and each Plan Agreement entered into between Employer and a
Participant.

 

7.3 Employer shall require that a Participant furnish evidence of good health
when enrolling for any increment of the Participant’s Covered Salary, including
the initial enrollment. The Participant agrees to cooperate by:

 

  (a) furnishing such information as the Committee may require, including but
not limited, to physical examinations reports of any previous employer;

 

  (b) taking such additional physical examinations as may be requested by the
Committee; and

 

-11-



--------------------------------------------------------------------------------

  (c) doing any other act which may be requested by the Committee.

Participant also understands and agrees that his or her participation, in any
way, in the acquisition of any general asset by Employer shall not constitute a
representation to the Participant, his or her designated recipient, or any
person claiming through the Participant that any of them has a special or
beneficial interest in such general asset.

 

7.4 Notwithstanding the other provisions of this Plan or any Plan Agreement, if
Employer makes application for life insurance on Participant’s life and
Participant cannot provide evidence of good health at standard rates or for the
amounts contemplated in connection with an offer of initial enrollment in the
Plan or any subsequent increase in Covered Salary and Deferral, Employer may, at
its sole discretion, (i) permit the Participant to participate herein for such
Benefits and upon such Deferral as Employer may, in its sole discretion, deem
appropriate, or (ii) if in connection with Participant’s initial enrollment in
the Plan, withdraw the offer to participate or terminate Participant’s initial
Plan Agreement, or (iii) if in connection with an increase in Participant’s
Covered Salary and Deferral, withdraw the offer of such increase or terminate
any new Plan Agreement providing for such increase and reinstate the previous
Plan Agreement.

 

7.5 If the Participant does not cooperate in complying with any requirements
under Section 7.3, Employer shall have no further obligation to Participant
under the Plan except as to any Benefits previously earned.

 

7.6 Without limiting the generality of the foregoing, Employer shall have no
obligation of any nature whatsoever to a Participant under the Plan and Plan
Agreement, except as otherwise especially provided in the Plan, if the
Participant’s death was determined to be from a bodily or mental cause or
causes, the information about which was withheld, or knowingly concealed, or
falsely provided by the Participant when requested by Employer to furnish
evidence of good health upon the Participant’s enrolling in the Plan for any
increments of the Participant’s Covered Salary.

Article 8

Change of Control

 

8.0 Notwithstanding anything to the contrary contained in this Plan, if a Change
in Control occurs, and:

 

  (a) during the one (1) year period ending on the anniversary of the date of
the Change in Control, a Participant gives his or her Employer thirty (30) days
prior written notice of such Participant’s decision to Separate Employment at
the expiration of said thirty (30) day notice period; or

 

-12-



--------------------------------------------------------------------------------

  (b) during the two (2) year period ending on the second anniversary of the
date of the Change in Control,

 

  (i) a Participant suffers an involuntary Separation of Employment for any
reason other than:

 

  (a) such Participant’s death; or

 

  (b) such Participant’s Disability; or

 

  (c) for Cause; or

 

  (ii) the Plan, or a Participant’s Plan Agreement, is terminated;

then, notwithstanding any other provisions of this Plan, upon such Separation,
or, if such be the case, immediately prior to the termination of the Plan or
Participant’s Plan Agreement (each, a “Termination Event”), (A) a Participant
who experiences a Termination Event shall become Qualified (if not already
Qualified); (B) if such Participant has not reached age 55 on the date of such
Termination Event, then for purposes of determining such Participant’s
Separation Benefit, such Participant will be credited with an additional 60 full
months in computing the numerator of the fraction described in
Section 3.3(a)(ii); and (C) if such Participant is age 55 or older on the date
of such Termination Event, then such Participant will receive the Benefits
provided under Section 3.0 (and in determining the amount of such Benefits, the
date of such Termination Event will be deemed to be such Participant’s Normal
Retirement Date and date of Retirement). If such Termination Event results from
a Separation of Employment, a Participant whose Benefits are calculated pursuant
to clause (B) will begin to receive payments as provided in Section 3.3, and a
Participant whose Benefits are calculated pursuant to clause (C) will begin to
receive payments on the first day of the month after the date of such
Termination Event. If such Termination Event results from the termination of the
Plan or such Participant’s Plan Agreement, (i) if the Termination Event is a
Complete Termination of the Plan (as defined in Section 10.3), such Benefits
shall be paid to such Participant in a lump sum cash payment (determined as
provided in Section 10.2) on the first anniversary of the date of such
Termination Event, and (ii) if the Termination Event is not a Complete
Termination, payment of such Benefits shall commence as provided under the terms
of the Plan as in effect on the date of the Termination Event and based on such
Participant’s actual date of Separation of Employment, except that any payments
which would have been made to such Participant during the period commencing on
the date of such Termination Event and ending on the date on which payments are
commenced, if such Termination Event had resulted from a Separation of
Employment, shall be paid to such Participant in a lump sum, in addition to the
first payment otherwise payable to such Participant, on the date on which the
first payment is made to such Participant.

 

-13-



--------------------------------------------------------------------------------

Article 9

Termination of Participation

 

9.0 A Participant may elect to cease such Participant’s Deferrals by giving the
Committee written notice thereof prior to the year in which such cessation first
will take effect.

 

9.1 In the case of a Participant who elects to cease Deferrals, and who
thereafter Separates from Employment after becoming Qualified but prior to age
55, in computing such Participant’s Benefits under Section 3.3, the fraction
under Section 3.3(a)(ii) will be determined by substituting the date of such
Participant’s cessation of Deferrals for the such Participant’s “date of
Separation of Employment”; and in the case of a Participant who elects to cease
Deferrals, and who thereafter Separates from Employment after the later of the
date he becomes Qualified and the date he attains age 55, will receive his
Benefits determined under Section 3.2 (even if his date of Separation is after
his Normal Retirement Date); and in computing such Participant’s Benefits under
Section 3.2, the fraction determined under 3.2(a)(x) will be determined by
substituting the date of such Participant’s cessation of Deferrals for such
Participant’s “Early Retirement Date”.

 

9.2 A Qualified Participant who Separates Employment, and who is later
reemployed by an Employer may be offered the opportunity by the Committee to
again become a Participant. Such offer shall be made in accordance with the
provisions of Article 2. The Committee shall have the sole discretion to
determine, in addition to such Participant’s Covered Salary and required
Deferrals, how such Participant’s Benefits will be calculated taking into
account such Participant’s vested Benefits; provided, however, in no event shall
the total Benefits payable to such Participant, including any such vested
Benefits, exceed the Benefits that would have been payable to such Participant
had there been no break in his or her employment.

Article 10

Termination, Amendment, Modification or Supplement of Plan

 

10.0 Subject to the provisions of Article 8:

 

  (a) Each Employer reserves the right, in its sole discretion, to terminate its
participation in this Plan.

 

  (b) Each Employer reserves the right, in its sole discretion, to totally or
partially amend, modify or supplement this Plan or any one or more Plan
Agreements with respect to its Participants.

 

  (c) Each Employer reserves the right, in its sole discretion, to terminate the
Plan Agreement(s) of one or more of its Participant(s).

 

-14-



--------------------------------------------------------------------------------

  (d) Without limitation, the Committee has the right, in its sole discretion,
to terminate, amend, modify or supplement the Plan or any one or more Plan
Agreements.

 

10.1 Each termination, amendment or modification of or supplement to the Plan or
termination of any Plan Agreement shall be evidenced by a writing signed by the
party taking the action, and no such action shall be effective except upon
delivery of written notice of such action to each affected Participant (for
purposes of this Article 10, an “Affected Participant”) not less than thirty
(30) days prior to the effective date of such action. The effective date of any
such termination shall, for all purposes of this Article 10, be referred to as
the “Termination Date”.

 

10.2 Upon the occurrence of a Termination Date, each Affected Participant who
thereafter Separates from Employment prior to age 55 shall be paid Benefits as
provided in Section 3.3, but in computing such Benefits, the fraction under
Section 3.3(a)(ii) will be determined by substituting the Termination Date for
the such Participant’s “date of Separation of Employment”; and each Affected
Participant who thereafter Separates from Employment after the date he attains
age 55, shall be paid Benefits as provided in Section 3.2 (even if his date of
Separation is after his Normal Retirement Date), and in computing such Benefits,
the fraction determined under 3.2(a)(x) will be determined by substituting the
Termination Date for such Participant’s “Early Retirement Date”. The occurrence
of a Termination Date will not affect the Benefits payable to Affected
Participants who have Retired or otherwise Separated Employment before such
date. Notwithstanding the forgoing, upon the occurrence of a Termination Date,
if such Termination Date results from the Complete Termination of the Plan (as
described in Section 10.3) with respect to an Employer, such Employer shall have
the right, at any time prior to the first anniversary of such Termination Date,
(i) to determine, with respect to each Affected Participant, the lump sum
present value of the Benefits otherwise payable to such Affected Participant
under the terms of this Section (for purposes of this Article 10, “Lump Sum
Benefits”), and (ii) to pay such Lump Sum Benefits to such Affected Participant,
in lieu of the Benefits which otherwise would be paid under the terms of this
Section, on the first day of the month following the first anniversary of such
Termination Date; provided, further, that in determining the Lump Sum Benefits
of each such Affected Participant, the Committee will base its calculations on
(x) the date on which the Lump Sum Payment will be made, and (y) the “applicable
mortality table”, and the “applicable interest rate” (on the last day of the
month preceding the first anniversary of the Termination Date), as such terms
are defined in Section 417(e)(3)(A) of the Code and applicable regulations.

 

10.3

The Company or any Employer may completely terminate the Plan (a “Complete
Termination”), and make payment of the Benefits determined under Section 10.2,
if (i) the Company or Employer terminates all deferred compensation arrangements
sponsored by the Company or Employer which would be aggregated with the Plan
under Section 409A of the Code (and regulations), (ii) if payments not otherwise
payable under the terms of the Plan are not paid until the first anniversary of
the date of the Complete Termination, (iii) if all payments from the Plan are
made within 24 months following the

 

-15-



--------------------------------------------------------------------------------

 

date of the Complete Termination, and (iv) if the Company or Employer does not
adopt another arrangement which would be required to be aggregated with the Plan
under Section 409A of the Code (and regulations) for a period of 5 years from
the date of the Complete Termination. If a termination of the Plan by the
Company or any Employer constitutes a Complete Termination, then the Company or
such Employer will take no action in violation of any laws or regulations
applicable to such Complete Termination.

 

10.4 Notwithstanding any provision of this Plan to the contrary, if the
Committee reasonably determines that a date of payment, or a form of payment, to
a Participant in accordance with the terms of the Plan would violate a good
faith interpretation of the requirements of Section 409A of the Code, the
Committee will advise such Participant in writing of its determination and will
take such actions as the Committee, in its sole discretion, reasonably
determines will comply with Section 409A while having the least adverse economic
impact on such Participant; provided that such Participant shall be entitled to
file a written directive to the Committee to follow the terms of the Plan and,
if such directive is accompanied by (i) a written opinion of counsel for such
Participant that following the terms of the Plan is a reasonable good faith
compliance with Section 409A, and (ii) Participant’s written acknowledgement
that such Participant may be subject to the excise tax and penalties imposed by
Section 409A, and (iii) Participant’s written agreement that such Participant
shall not hold the Employer responsible if such Participant is required to pay
excise taxes and/or interest penalties as a result of the Committee’s making
payment of Benefits in accordance with the terms of the Plan, then the Committee
will follow the terms of the Plan. Without limiting the generality of the
forgoing, in no event will an Employer guarantee that a Participant will not be
required to pay excise taxes and/or interest penalties, nor shall an Employer be
deemed responsible for any excise taxes and/or interest penalties which are paid
by a Participant and, by accepting Benefits, each such Participant shall be
deemed to have agreed to be solely responsible for such excise taxes and/or
interest penalties.

Article 11

Other Benefits and Agreements

 

11.1

A Participant who (i) was a participant in an Executive Financial Security Plan
(or a plan with any similar name) of an Employer on December 31, 2004 (a “Prior
Plan”), and (ii) was Qualified under such Prior Plan on December 31, 2004, is
referred to as a Prior Plan Participant. Notwithstanding any other provisions of
this Plan, to prevent duplication of benefit payments under this Plan and the
Prior Plan, in determining Benefits payable to a Prior Plan Participant (or his
or her Beneficiary) under this Plan the Committee, in its discretion, will
(i) determine the amount of benefits provided under the Prior Plan, (ii) adjust
or coordinate the amount of Benefits provided under this Plan, and (iii) reflect
such amounts in such Prior Plan Participant’s Plan Agreement; and such adjusted
or coordinated amounts shown on such Plan Agreement will determine a Prior Plan
Participant’s Benefits under this Plan for all purposes. In addition, the
Committee is authorized to take any other actions it reasonably determines to be
required to insure that

 

-16-



--------------------------------------------------------------------------------

 

there is no duplication under this Plan of the benefits payable under the Prior
Plan. A Participant who was a participant in, but was not Qualified under, a
Prior Plan on December 31, 2004, is not a Prior Plan Participant, is not
entitled to any benefits under such Prior Plan, and will receive all of such
Participant’s Benefits (if any) under this Plan.

 

11.2 The Benefits provided to a Participant and Participant’s Beneficiary under
the Plan (reduced as provided in Section 11.1, if applicable) are in addition to
any other benefits available to such Participant under any other plan or program
for employees of Employer, and the Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided. Benefits under the Plan shall not be considered
compensation for the purpose of computing contributions or benefits under any
plan maintained by the Company or any of its Subsidiaries which is qualified
under Section 401(a) and 501(a), of the Code.

Article 12

Restrictions on Alienation of Benefits

No right or Benefit under the Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or charge, and any attempt to anticipate,
alienate, sell, assign, pledge, encumber or charge the same shall be void. No
right or Benefit hereunder shall in any manner be liable for or subject to the
debts, contract, liabilities, or torts of the person entitled to such Benefit.

Article 13

Administration of the Plan

 

13.0 The general administration of this Plan, as well as construction and
interpretation thereof, shall be vested in the Committee, the number and members
of which shall be designated and appointed from time to time by, and shall serve
at the pleasure of, the President of the Company. Any member of the Committee
may resign by notice in writing delivered to the Secretary of the Committee.
Each person appointed a member of the Committee shall signify his or her
acceptance by filing a written acceptance with the Secretary of the Committee.

 

13.1

The President of the Company shall designate one of the members of the Committee
as Chairman and shall appoint a Secretary who need not be a member of the
Committee. The Secretary shall keep minutes of the proceedings of the Committee
and all data, records and documents relating to the administration of the Plan
by the Committee. The Committee may appoint from its number such subcommittees
with such powers as the Committee shall determine and may authorize one or more
members of the Committee or

 

-17-



--------------------------------------------------------------------------------

 

any agent to execute or deliver any instrument or make any payment on behalf of
the Committee.

 

13.2 All resolutions or other actions taken by the Committee shall be by the
vote of a majority of those present at a meeting at which a majority of the
members are present, or in writing by all the members in office at the time if
they act without a meeting.

 

13.3 Except as expressly limited by the terms of the Plan, the Committee shall
have full authority from time to time to establish, modify and rescind rules,
forms and procedures for the administration of the Plan, to interpret the Plan,
to determine each Employee who shall participate in the Plan and to determine
the terms and provisions of each Plan Agreement and the form of each Plan
Agreement and to decide any and all matters arising there under or in connection
with the administration of the Plan. All decisions, actions and records of the
Committee shall be conclusive and binding upon Employer, the Participants and
all persons having or claiming to have any right or interest in or under the
Plan.

 

13.4 The members of the Committee and the officers and directors of the Company
shall be entitled to rely on all certificates and reports made by any duly
appointed accountants and on all opinions given by any duly appointed legal
counsel. Such legal counsel may be counsel for the Company.

 

13.5 No member of the Committee shall be liable for any act or omission of any
other member of the Committee, nor for any act or omission on his or her own
part, excepting only his or her own willful misconduct. The Company shall
indemnify and save harmless each member of the Committee against any and all
expenses and liabilities arising out of his or her membership on the Committee,
excepting only expenses and liabilities arising out of his or her own willful
misconduct. Expenses against which a member of the Committee shall be
indemnified hereunder shall include, without limitation, the amount of any
settlement or judgment, costs, counsel fees and related charges reasonably
incurred in connection with a claim asserted or a proceeding brought or
settlement thereof. The foregoing right of indemnification shall be in addition
to any other rights to which any such member may be entitled as a matter of law
or otherwise.

 

13.6 In addition to the powers hereinabove specified, the Committee shall have
the power to compute and certify under the Plan the amount and kind of Benefits
from time to time payable to Participants and their Beneficiaries and to
authorize all disbursements for such purposes.

 

13.7 To enable the Committee to perform its functions, the Company and Employer
shall supply full and timely information to the Committee on all matters
relating to the compensation of all Participants, their Retirement, death or
other cause for Separation, and such other pertinent facts as the Committee may
require.

 

-18-



--------------------------------------------------------------------------------

Article 14

Non-Compete

Each Participant agrees that, following Separation of Employment for any reason
other than an involuntary Separation, within 24 months following a Termination
Event, Participant shall not, for a period of two (2) years after the date of
such Separation, directly or indirectly, carry on or conduct, in competition
with Employer, any business of the nature in which Employer is then engaged, and
of the nature in which Participant was employed by Employer for any portion of
the period of two years immediately prior to such Separation, in any geographic
area or territory in which Employer is then engaged in such business. Without
limiting the generality of the foregoing, Participant agrees that the
solicitation or acceptance of orders outside any such geographic area or
territory for shipment or delivery into any such geographic area or territory
shall constitute conducting or engaging in business in such geographic area or
territory within the meaning of this Article 14. Participant agrees that he or
she will not so conduct or engage in any business, either as an individual on
his or her own account or as a partner or joint venturer or as an employee,
agent, consultant or salesman for any other person or entity, or as an officer
or director of a corporation or as a stockholder in a corporation of which
Participant or Participant’s spouse or their descendants, parents or siblings
shall then own in the aggregate ten percent (10%) or more of any class of stock.
Participant agrees that, in the event of a breach of the terms and conditions of
this Article 14 by Participant, Employer shall be entitled, if it so elects, to
institute and prosecute proceedings, either in law or in equity, against
Participant, to obtain damages for any such breach or to enjoin Participant from
performing services for any competitor of Employer in violation hereof, or to
suspend or terminate any and all Benefits which would otherwise be payable to
Participant and his or her Beneficiaries under the provisions of the Plan. The
provisions of this Article 14 shall supersede any and all non-compete provisions
contained in any and all other agreements which may have been entered into
between Participant and Employer. The provisions of this Article 14 shall
survive the termination of this Plan.

Article 15

Miscellaneous

 

15.0 Any notice which shall or may be given under the Plan or a Plan Agreement
shall be in writing and shall be mailed by United States mail, postage prepaid.
If notice is to be given to Employer, such notice shall be addressed to Employer
at Texas Industries, Inc., 1341 W. Mockingbird, Dallas, Texas 75247, marked for
the attention of the Secretary, Administrative Committee, Executive Financial
Security Plan; or, if notice to a Participant, addressed to the address shown on
such Participant’s Plan Agreement.

 

15.1 Any party may change the address to which notices shall be mailed from time
to time by giving written notice of such new address.

 

-19-



--------------------------------------------------------------------------------

15.2 The Plan shall be binding upon the Company and each Employer and their
respective successors and assigns, and upon a Participant, his or her
Beneficiary, assigns, heirs, executors and administrators.

 

  (a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business and/or assets of the Company, expressly to
assume and agree to perform the Plan and each Plan Agreement in the same manner
and to the same extent as the Company would be required to perform if no such
succession had taken place. This Plan and any Plan Agreement shall be binding
upon and inure to the benefit of the Company and any successor of the Company,
including without limitation any persons acquiring directly or indirectly all or
substantially all of the business and/or assets of the Company whether by
purchase, merger, consolidation, reorganization or otherwise (and such successor
shall thereafter be deemed the “Company” for the purposes of the Plan and any
Plan Agreement) but shall not otherwise be assignable, transferable or delegable
by the Company.

 

  (b) The Plan and any Plan Agreement shall inure to the benefit of and be
enforceable by the Participant’s, or a deceased Participant’s Beneficiary’s,
personal or legal representatives, executors, administrators, successors, heirs,
distributors and/or legatees.

 

  (c) In the event of a breach by Employer or a Participant of the terms and
provisions of the Plan or a Plan Agreement, the non-breaching party shall be
entitled to a decree of specific performance, mandamus or other appropriate
remedy to enforce performance of the Plan or Plan Agreement.

 

15.3 The Plan and Plan Agreement shall be governed by and construed under the
laws of the State of Texas. If there is any conflict between the terms of this
Plan and the terms of any Plan Agreement, the terms of this Plan shall control.

 

15.4 Masculine pronouns wherever used shall include feminine pronouns and the
singular shall include the plural.

 

15.5 Neither the Plan nor Plan Agreement, either singly or collectively,
obligates Employer to continue the employment of a Participant or limits the
right of Employer at any time and for any reason to terminate a Participant’s
employment. In no event shall the Plan or a Plan Agreement, either singly or
collectively, by their terms or implications constitute an employment contract
of any nature whatsoever between an Employer and a Participant.

Article 16

Named Fiduciary and Claims Procedure

 

16.0 The Named Fiduciary of the Plan for purposes of the claims procedure under
this Plan is the Committee.

 

-20-



--------------------------------------------------------------------------------

16.1 The Company shall have the right to change the Named Fiduciary created
under this Plan. The Company shall also have the right to change the address and
telephone number of the Named Fiduciary. The Company shall give the Participant
written notice of any change of the Named Fiduciary, or any change in the
address and telephone number of the Named Fiduciary.

 

16.2 Benefits shall be paid in accordance with the provisions of this Plan. A
Participant, or a designated recipient, or any other person claiming through a
Participant (hereinafter collectively referred to as the “Claimant”) shall have
the right to make a written request for the Benefits provided under this Plan
(“claim”), This claim shall be mailed or delivered to the Named Fiduciary.

 

16.3 If the claim is denied, either wholly or partially, notice of the decision
shall be mailed to the Claimant within a reasonable time period. This time
period shall not exceed more than 90 days after the receipt of the claim by the
Named Fiduciary.

 

16.4 The Named Fiduciary shall provide a written notice to every Claimant who is
denied a claim for Benefits under this Plan. The notice shall set forth the
following information:

 

  (a) the specific reasons for the denial;

 

  (b) the specific reference to pertinent plan provisions on which the denial is
based;

 

  (c) a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 

  (d) appropriate information and explanation of the claims procedure under this
Plan so to permit the Claimant to submit his or her claim for review.

 

16.5 The claims procedure under this Plan shall allow the Claimant a reasonable
opportunity to appeal a denied claim and to get a full and fair review of that
decision from the Named Fiduciary.

 

  (a) The Claimant shall exercise his or her right of appeal by submitting a
written request for a review of the denied claim to the Named Fiduciary. This
written request for review must be submitted to the Named Fiduciary within sixty
(60) days after receipt by the Claimant of the written notice of denial.

 

  (b) The Claimant shall have the following rights under this appeal procedure:

 

  (1) to request a review upon written application to the Named Fiduciary;

 

  (2) to review pertinent documents with regard to the Participant’s benefit
plan created under this Plan;

 

-21-



--------------------------------------------------------------------------------

  (3) the right to submit issues and comments in writing;

 

  (4) to request an extension of time to make a written submission of issues and
comments; and

 

  (5) to request that a hearing be held to consider Claimant’s appeal.

 

16.6 The decision on the review of the denied claim shall promptly be made by
the Named Fiduciary:

 

  (a) within sixty (60) days after the receipt of the request for review if no
hearing is held; or

 

  (b) within one hundred and twenty (120) days after the receipt of the request
for review, if an extension of time is necessary in order to hold a hearing.

 

  (1) If an extension of time is necessary in order to hold a hearing, the Named
Fiduciary shall give the Claimant written notice of the extension of time and of
the hearing. This notice shall be given prior to any extension.

 

  (2) The written notice of extension shall indicate that an extension of time
will occur in order to hold a hearing on Claimant’s appeal. The notice shall
also specify the place, date, and time of that hearing and the Claimant’s
opportunity to participate in the hearing. It may also include any other
information the Named Fiduciary believes may be important or useful to the
Claimant in connection with the appeal.

 

16.7 The decision to hold a hearing to consider the Claimant’s appeal of the
denied claim shall be within the sole discretion of the Named Fiduciary, whether
or not the Claimant requests such a hearing.

 

16.8 The Named Fiduciary’s decision on review shall be made in writing and
provided to the Claimant within the specified time periods in Section 16.6. This
written decision on review shall contain the following information:

 

  (a) the decision(s);

 

  (b) the reasons for the decision(s); and

 

  (c) specific references to the Plan provisions on which the decision(s) is/are
based.

 

-22-



--------------------------------------------------------------------------------

Article 17

Adoption of Plan by a Subsidiary

 

17.1 Any Subsidiary of the Company may, with the approval of the Committee,
adopt this Plan and thereby come within the definition of Employer stated in
Article 1 hereof. A Subsidiary may evidence its adoption of this Plan either by
a formal action of its governing body or by commencing Deferrals and taking
other administrative actions with respect to this Plan on behalf of its
Employees.

 

17.2 On the date an Employer ceases to be a Subsidiary for any reason other than
dissolution or a merger with the Company or another Subsidiary, such entity will
cease to be an Employer and will be deemed to have terminated participation in
the Plan pursuant to Section 10.0(a).

COMPLETE

 

-23-



--------------------------------------------------------------------------------

ANNEX I

PLAN AGREEMENT

UNDER THE

2005 EXECUTIVE FINANCIAL SECURITY PLAN

(Lump Sum Formula)

OF

TEXAS INDUSTRIES, INC. AND ITS SUBSIDIARIES

I, the undersigned (“Participant”), acknowledges that, as an Employee of
             (the “Employer”), I have been offered an opportunity by the
Employer to participate in the 2005 Executive Financial Security Plan (Lump Sum
Formula) (the "Plan") described in the attached document (all capitalized terms
herein shall have the same meaning as set forth in the Plan, unless otherwise
expressly provided in this Agreement) and subject to the terms and conditions
stated therein, and that I have elected one of the two alternatives set forth
below as indicated by the space checked:

 

  •   To participate in the Plan.

 

  •   Not to participate in the Plan [if this is checked, you are only required
to sign the signature line.]

I understand that if I elect not to participate in the Plan, I may not be given
another opportunity to participate in the future.

If I have checked the box to participate, and I sign this Plan Agreement, it
evidences my understanding that I have become a Participant and my agreement
with all of the information set forth below:

[Include the following if Participant is a Prior Plan Participant:

Participant is a Prior Plan Participant (as defined in Section 11.1 of the
Plan). The provisions in the attached Addendum to Plan Agreement are applicable
to Participant and modify the provisions of the Plan and this Plan Agreement.]

 

1. Covered Salary: $             per month.

This represents         % of my Base Earnings as determined by the Committee at
the date of application for this coverage.

 

2. Retirement and Pre-Retirement Separation of Employment Benefits (Article 3):

 

  (a) Retirement on or after Normal Retirement Date (Participant must be
Qualified), as specified by Section 3.0 of the Plan:

Total Retirement Benefit: $            

 

l-1



--------------------------------------------------------------------------------

90% of Total Retirement Benefit is payable as the Normal Retirement Benefit as
provided in Section 3.0(a) of the Plan.

10% of the Total Retirement Benefit is payable as the Death Benefit as provided
in Section 3.0(b) of the Plan.

 

  (b) Retirement after age 55 (other than by reason of death or Disability)
(Participant must be Qualified) and prior to Normal Retirement Date:

Early Retirement Benefit:

A portion of the Total Retirement Benefit described in Section 2(a) above,
determined and payable as specified by Section 3.2 of the Plan.

 

  (c) Separation of Employment (other than by reason of death or Disability)
before age 55 but after Qualification:

Separation Benefit:

A portion of the Total Retirement Benefit described in Section 2(a) above,
determined and payable as specified by Section 3.3 of the Plan.

 

3. Death Benefit – Where Separation Is By Reason of Death (Article 4):

 

  (a) Date of death on or after reaching age 65: Participant is deemed Retired
and Participant’s Beneficiary will be paid the same Benefits as under
Section 2(a) above.

 

  (b) Date of death after attaining age 55 and becoming Qualified: Beneficiary
may choose either:

Option A: Payment of the Early Retirement Benefit determined under Section 2(b)
above;

or

Option B:

 

  (1) Payment of one hundred percent (100%) of Covered Salary for the first 12
months after death, plus

 

  (2) Payment of fifty percent (50%) of Covered Salary for the next 108 months,
or until Participant would have attained age 65, whichever is later.

 

  (c) Date of death before attaining age 55 or before becoming Qualified: Option
B above.

 

l-2



--------------------------------------------------------------------------------

4. Disability Benefit (Article 5):

Waiver of Deferrals. After first 6 months of continuous Disability, Deferral
Amounts described in Section 5 below are waived for the period Participant
remains continuously Disabled.

Reaching Age 65. If continuously Disabled until reaching age 65, the Participant
will receive the same Benefits as are described in Section 2(a) above commencing
on attaining age 65.

Death Prior to Age 65. If continuously Disabled until date of Participant’s
death, and death occurs prior to attaining age 65, Participant’s Beneficiary
will receive the Benefits described in Section 3(b) or (c) above, as applicable.

 

5. Participant Salary Deferrals:

Deferral Amount: $             per month.

I hereby authorize Employer to reduce my monthly compensation by the Deferral
Amount specified above commencing                     , and continuing
thereafter until no longer required by the terms of the Plan.

I hereby agree, in the event that I am on an authorized leave of absence or
during the first 6 months of my Disability, to make payments of the Deferral
Amount to Employer as provided in Article 2 and Section 5.1 of the Plan.

I understand that the Deferral Amount will continue to be deducted from my
compensation until revoked by a written election to cease deducting such
Deferral Amount that is delivered to the Committee, and that such election
cannot take effect prior to the year following the year in which it is delivered
to the Committee.

 

6. General:

I acknowledge and agree to the following:

 

  (a) I have received a copy of the Plan and have reviewed and am familiar with
the provisions of the Plan. I elect to be a Participant according to the Plan,
and agree that all of its terms, provisions and conditions are binding upon me,
and my Beneficiary. I agree that the Employer’s right to retain all Deferrals is
complete and irrevocable, and that in lieu thereof I am entitled solely to the
Benefits provided under the Plan.

 

  (b) Any rights I or my Beneficiary has under the Plan shall be solely those of
an unsecured creditor of Employer. If Employer shall purchase an insurance
policy on me, or any other asset, in connection with the Plan or any liability
of the Employer under the Plan, such policy or other assets shall not be deemed
to be held under any trust for the benefit of me or my Beneficiary or to be
collateral security for the performance of the obligations of Employer, but
shall be, and remain, a general, unpledged, unrestricted asset of Employer.

 

l-3



--------------------------------------------------------------------------------

  (c) The Company, Employer, and their officers, employees and agents have no
responsibility whatsoever for any changes made by me in other personal plans or
programs as a result of my decision to participate or not to participate in the
Plan, and they are fully released to such extent. I further understand that the
Plan or this Plan Agreement may be terminated at any time, in the sole
discretion of Employer, in accordance with the provisions and limitations of
Article 10 of the Plan.

 

  (d) If my employment terminates, or this Plan Agreement is terminated, prior
to becoming Qualified, I will forfeit the right to receive any Benefits under
the Plan, and shall have no right to a return of any Deferrals previously
deducted from my compensation, except as otherwise provided in the Plan.

 

  (e) This Plan Agreement supercedes all of my prior Plan Agreements in their
entirety.

IN WITNESS WHEREOF, Employer and Employee have executed this Plan Agreement as
of                     .

 

    EMPLOYER    

 

  By:                                      
                                                                                
        Title:                                         
                                                                                
EMPLOYEE: Participation Date for purposes of the Plan:                       

 

  (Signature)  

 

  (Type or print name)  

 

 

 

  (Address of Employee)

 

l-4



--------------------------------------------------------------------------------

ADDENDUM TO PLAN AGREEMENT

UNDER THE

2005 EXECUTIVE FINANCIAL SECURITY PLAN

(Lump Sum Formula)

OF

TEXAS INDUSTRIES, INC. AND ITS SUBSIDIARIES

This Addendum to Plan Agreement amends and modifies the Plan and the Plan
Agreement of the undersigned Employee, who is a Participant in the Plan.

 

1. I acknowledge and agree to the following:

(i) I am a Prior Plan Participant (as defined in Section 11.1 of the Plan),
(ii) benefits ceased to accrue under the Prior Plan after December 31, 2004,
(iii) I received the Accrued Benefits Statement setting forth my accrued
benefits under the Prior Plan as of December 31, 2004, (iv) the accrued benefits
set forth therein are accurate, and (v) the Committee may make additional
adjustments to the Benefits provided under this Plan as authorized by
Section 11.1 of the Plan.

 

2. Adjustments to Benefits payable under this Plan:

 

(a) If Benefit payments under Sections 3.0, 3.3 or 4.0 of this Plan are made
concurrently with accrued benefit payments under Sections 3.0, 3.5 or 4.0 of the
Prior Plan, payments under this Plan will be reduced by the payments under the
Prior Plan so that the total of both payments does not exceed the Benefit
payment otherwise due under this Plan.

 

(b) Benefit payments under Section 3.2 of this Plan commencing before or
concurrently with accrued benefit payments under Section 3.2 or 3.5 of the Prior
Plan, will be reduced by an amount equal to the product of (i) the amount of
accrued benefit shown in the Accrued Benefit Statement multiplied by (ii) the
difference of one minus the product of .004166 multiplied by the number of full
months between such Participant’s Early Retirement Date and Normal Retirement
Date. Accrued benefit payments under the Prior Plan will commence at the time
provided in the Prior Plan.

 

(c) If benefit payments become payable under Article 8 of this Plan, then the
payments under this Plan will be reduced by any payments concurrently made under
the Prior Plan.

[Include the following if the Participant’s Prior Agreement provides for fully
accrued benefits at age 60:

 

3. Adjustment for Full Accrual at Age 60:

 

(a) The term “Normal Retirement Date” shall mean Participant’s 60th birthday in
Sections 3.2(a)(x)(ii), 3.2(c), 3.3(a)(ii) and 3.3(b) of the Plan. In all other
instances (including in the first three lines of Section 3.2 and in Sections
3.2(a)(y) and 3.2(b) and in the second sentence of Section 3.3(a)), the
definition of Normal Retirement Date remains unchanged.

 

EMPLOYER: By:                                      
                                                           
Title:                                     
                                                         EMPLOYEE:

 

(Signature)

 

(Type or print name)

 

l-5



--------------------------------------------------------------------------------

ANNEX II

BENEFICIARY DESIGNATION

 

1. Participant:                                   
                                        
                                        
                                                                   

 

2. Scope:

This Beneficiary Designation applies to all benefits of the Plan, and any Prior
Plan (as defined in Section 11.1 of the Plan), to which the above-named
Participant has the right to name the beneficiary.

 

3. COUNSEL:

THE DESIGNATION OF A BENEFICIARY OR BENEFICIARIES IN SECTIONS "PRE-RETIREMENT
DEATH BENEFIT", "DEFERRED CONTRIBUTION", AND "LEAVE OF ABSENCE" BELOW MAY HAVE
SIGNIFICANT ESTATE AND GIFT TAX CONSEQUENCES TO THE PARTICIPANT. ACCORDINGLY,
THE PARTICIPANT SHOULD SEEK THE ADVICE OF PROFESSIONAL COUNSEL WHO IS FAMILIAR
WITH THE ESTATE AND GIFT TAX ASPECTS OF NONQUALIFIED RETIREMENT AND SALARY
CONTINUATION PLANS BEFORE COMPLETING THIS FORM.

 

4. Identification of Beneficiaries:

 

  A. Primary Beneficiary:                                         
                                        
                                                         

 

  B. Secondary Beneficiary:                                         
                                        
                                                     

 

5. Spousal Consent: (only complete if spouse is not primary Beneficiary)

If you are married (or deemed to be married under state common law), your spouse
must complete this section of the form unless you have named your spouse as your
sole (100%) primary Beneficiary.

I, the undersigned spouse, am married (or deemed under applicable state law to
be married) to                      (“Participant”). I hereby consent to
Participant’s designation of primary Beneficiary(ies) as set forth above.

I hereby represent that I have read and understand this form and, further, that
I understand that the effect of my consent is that I will not receive from the
Plan the benefits which I otherwise could have received upon Participant’s
death.

 

 

 

 

 

  Spouse’s Signature   Date  

 

    Spouse’s Printed Name  

 

ll-1



--------------------------------------------------------------------------------

(Spousal Consent, if applicable, must be notarized.)

State of:                      County of:                     

The person whose signature is set forth above as spouse appeared before me this
day and completed or affirmed such signature in my presence as his or her free
and voluntary act given under my hand and notarial seal this      day of
                    , 20    .

 

 

 

 

 

  Notary Public’s Printed Name    

 

 

 

  Notary Public’s Signature   Notary Public’s Address  

 

    Commission Expires  

 

6. Methods of Payment (Check One):

 

  •   Alternative 1.

Beneficiary shall mean the Primary Beneficiary if such Primary Beneficiary
survives Participant, and shall mean the Primary Beneficiary's estate if such
Primary Beneficiary survives Participant but thereafter dies. The term
Beneficiary shall mean the Secondary Beneficiary if the Primary Beneficiary
fails to survive Participant, and shall mean the estate of the Secondary
Beneficiary when the Secondary Beneficiary thereafter dies. If both the Primary
and Secondary Beneficiaries fail to survive Participant, the term Beneficiary
shall mean the estate of the Participant.

 

  •   Alternative 2.

Beneficiary shall mean the Primary Beneficiary if such Primary Beneficiary
survives Participant, and shall mean the Secondary Beneficiary if either the
Primary Beneficiary fails to survive Participant or the Primary Beneficiary
survives Participant but thereafter dies. If both the Primary and Secondary
Beneficiaries fail to survive Participant, the term Beneficiary shall mean the
estate of the Participant.

 

  •   Alternative 3.

                                                                               
                                        
                                        
                                        
                                        

                                                                               
                                        
                                        
                                        
                                        

                                                                               
                                        
                                        
                                        
                                        

                                                                               
                                        
                                        
                                        
                                        

 

ll-2



--------------------------------------------------------------------------------

7. Survivorship (Check One):

 

  •   Alternative 1.

For purposes of this Beneficiary Designation, no person shall be deemed to have
survived the Participant if that person dies within thirty (30) days of the
Participant.

 

  •   Alternative 2.

If the Participant and the spouse die under circumstances such that there is
insufficient evidence to determine the order of their deaths or if the spouse
outlives the Participant for any time whatsoever, the spouse shall be deemed to
have survived the Participant. For all other purposes of this Beneficiary
Designation, no person shall be deemed to have survived the Participant if that
person dies within thirty (30) days of the death of the Participant.

 

8. Duration.

This Beneficiary Designation is effective until the Participant files another
such Designation with the Company. Any previous Beneficiary Designations are
hereby revoked.

 

9. Execution.

Date:                     Participant:             
                                        
                                        
                                        
                                                       

Witness:                                     
                                        
                                        
                                        
                                                                        

 

10. Approval.

This Beneficiary Designation is acknowledged and approved this      day of
            , 20     and shall be effective as of the date executed by the
Participant above.

 

Employer:  

 

By:  

 

Title:  

 

 

ll-3